                          Case1:20-cv-08924-CM
                         Case  1:20-cv-08924-CM Document
                                                 Document21
                                                          22 Filed
                                                              Filed11/10/20
                                                                    11/13/20 Pa
                                                                              Page
                                                                                e 11ofof44

                                                                           USDCSDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLYFll,ED
                                                                      : ooc #: _________
GEORGIA M. PESTANA
Aeling Corporation Counsel
                                                                   .,~~~
                                                   THE CITY oF NE 1~
                                                                     t.:
                                                                              ~:~F~rL-~il,~·o~:=I~\\~\~
                                                                                                      }\~J?~Qo=_=.JakAcuAu GovKAoosu
                                                                                                                           Senior Counsel
                                                    LAW DEPARTMENT                                                 bgoykado@law.nyc.gov
                                                     J 00 CHURCH STREET                                             Phone : (2 12) 356-3523
                                                  NEW YORK ' NEW YORK 10007                                           Fax: (21 2) 356-1148


                                                                                                November 10, 2020
           ByECF
           Honorable Colleen McMahon
           United States District Judge
           United States District Court
           Southern District of New York
           Daniel Patrick Moynihan Courthouse
           500 Pearl Street
           New York, New York 10007

                      Re :   Jarrett Payne, et al. v. Mayor Bill de Blasio, et al., 20 Civ. 8924 (CM)

            Your Honor:

                   I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation Counsel
           of the City of New York, and the attorney assigned to represent defendants City of New York,
           Mayor Bill de Blasio, Police Commissioner Dermot Shea, and Chief of Department Terence
           Monahan. In that capacity, I write to respectfully request that the Court: (1) extend defendants '
           time to answer or otherwise respond to the Complaint; (2) extend the time to file the scheduling
           order; and (3) adjourn the initial conference currently scheduled for January 29, 2021.

                    This case involves eleven plaintiffs, over forty defendants, various dates of incident, and
            184 paragraphs of serious accusations of civil rights violations. Plaintiffs initiated this action
            pursuant to 42 U.S.C. § 1983 on October 26, 2020 against defendants, the identities of most of
            whom are unknown. ECF No. 1. All eleven plaintiffs claim violations of their constitutional
            rights by members of the New York City Police Department at protests during the spring of
            2020. ECF No. 1. As a result of these actions, plaintiffs purport to have suffered damages,
            ranging from significant emotional distress to a fractured right arm. ECF No. 1.

                    Because this action was initiated pursuant to 42 U.S.C. § 1983, certain provisions of
            Local Civil Rule 83.10 govern this action. See Local Civil Rule 83.l 0. Specifically, plaintiffs
            are required to provide releases-§ 160.50 releases unsealing the arrest and prosecution records
            related to this lawsuit and medical releases-when serving defendants with the Complaint.
            Plaintiffs have not yet done so. On Monday, November 9, 2020, plaintiffs informed defendants
            that they would serve these required releases by the end of this week or by the beginning of next
            week. As eleven plaintiffs bring this action, however, the deadlines in Local Civil Rule 83 .10,
            such as the eighty-day extension of time to answer, do not automatically apply.
           Case1:20-cv-08924-CM
          Case  1:20-cv-08924-CM Document
                                  Document21
                                           22 Filed
                                               Filed11/10/20
                                                     11/13/20 Page
                                                               Page22ofof44




        Defendants now request that the Court extend their time to answer or otherwise respond
to the Complaint until eighty-days after receiving the required releases from plaintiffs. The
answer is currently due on November 18, 2020 for defendants City of New York and Mayor de
Blasio; it is due on November 19, 2020 for defendants Commissioner Shea and Chief Monahan.
ECF No. 20. This is defendants' first request of this kind. Plaintiffs do not consent to this
request because plaintiffs believe an eighty-day extension is excessive. Plaintiffs instead
propose a forty-five-day extension of time. But an eighty-day extension of time is reasonable
and not excessive. There are several reasons to grant defendants' request.

        First, this extension is necessary as it will give the defense a chance to investigate,
evaluate, and respond to the allegations in the Complaint. To sufficiently investigate and
respond to the allegations, the undersigned must obtain and review certain documents. As
plaintiffs have not identified thirty-four of the individual officers, the undersigned must request
information and records from the appropriate custodial agencies. The defense cannot access
these documents without the required releases from plaintiffs. Once defendants receive the
required releases, the releases will be promptly forwarded to the appropriate agencies for access
to and production of the relevant records.

        Second, this extension of time is necessary in light of the continuing COVID-19 public
health crisis. Due to the global pandemic, the agencies that defendant City of New York must
regularly communicate and coordinate with continue to face communication and access
challenges. These challenges cause extensive delays in the agencies' ability to fulfill document
and information requests. This prevents defendants from having the information necessary to
assess this matter and otherwise conduct regular business as quickly as prior to the pandemic.

        Third, eighty days is the standard amount of time granted in these types of cases, most of
which only have a single plaintiff. This case has eleven plaintiffs. Particularly given that this
case will be document-intensive and because of the continuing pandemic, more than forty-five
days is necessary to obtain all the documents, review the documents, and respond to the
Complaint. Indeed, if the drafters of Local Civil Rule 83 .10 believed that eighty days was a
reasonable amount of time during a normal time in a case with a single plaintiff, then surely,
a fortiori, an eighty-day extension of time in this case is reasonable. The purpose of Local Civil
Rule 83 .10 is efficient litigation. There is no reason to deviate from the Local Civil Rule 83 .10
timeline here. Defendants respectfully encourage the Court to designate this case for full
participation in Local Civil Rule 83 .10. But if not, at the very least, the Court should grant an
eighty-day extension ohime to respond to the Complaint.

       Defendants also request that the Court extend the deadline to file the pre-trial scheduling
order until after a response to the Complaint is filed and similarly adjourn the initial conference.
ECF No. 16. The pre-trial scheduling order is due on November 27, 2020 and the initial
conference is currently scheduled for January 29, 2021 at 9:45 a.m. ECF No. 16. The reason for
these requests is that defendants cannot meaningfully complete a pre-trial scheduling order
without first assessing the full scope of documents that exist in this case. Furthermore, the
defense cannot meaningfully attend and participate in an initial conference without first
            Case1:20-cv-08924-CM
            Case 1:20-cv-08924-CM Document
                                  Document21
                                           22 Filed
                                               Filed11/10/20
                                                     11/13/20 Page
                                                               Page33ofof44




evaluating the allegations in the Complaint. Plaintiffs do not consent to this request 1 as plaintiffs
believe it is excessive and wish to litigate this case on an efficient timeline. 2

         Finally, a stay of this matter may be appropriate. Defendants respectfully inform the
Court that they have learned that at least four of the plaintiffs in this action have initiated
Civilian Complaint Review Board investigations. 3 While these investigations are open, this
Office may not be able to speak to any of the officers who are the subjects of those
investigations. This further limits the amount of information available to the defense and hinders
the defense's ability to fully participate in discovery . Furthermore, should any of the individual
officers who are being investigated be named as defendants, this Office cannot determine
representation until the investigation is complete. The defense may need to request a stay of this
matter if these disciplinary investigations have not been resolved by the time the answer is due.
Plaintiffs have informed defendants that " [i]n terms of the suggested stay pending the CCRB
investigations, [plaintiffs] would object to any such stay and do not believe that it could be
justified by the circumstances of the case."

        Therefore, defendants respectfully request that the Court extend defendants' time to
answer or otherwise respond to the Complaint to eighty days after receiving the required releases
from plaintiffs. Defendants also respectfully request that the Court extend the time by which the
pre-trial scheduling order is due and the similarly adjourn the initial conference to after the
answer or any response to the Complaint has been filed.

         Thank you for your consideration herein.


                                                                Respectfully submitted,
                                                                /?n.-L- fJt.-L., L__
                                                                Brachah Goykadosh
                                                                Senior Counsel
                                                                Special Federal Litigation Division



1
  Given that November 27, 2020 is the day after Thanksgiving, plaintiffs would consent to a reasonable extension of
time to file the pre-trial scheduling order only.
2
  As plaintiffs have not yet provided the releases, defendants cannot provide the Court with a proposed revised
scheduling order. Should it please the Court, the defense will provide the Court with a proposed revised scheduling
order upon receiving all the required releases from plaintiff. But assuming that defendants receive all the releases by
November 16, 2020, an eighty-day extension of time would mean the answer would be due on February 4, 2021.
Should it be convenient for the Court, the pre-trial scheduling order and the initial conference could be as early as
the week of February 8, 2020. Therefore, adjourning the initial conference or date by which the pre-trial order is due
only very marginally affects this action ' s timeline.
3
 This Office does not yet know whether any of the plaintiffs have initiated Internal Affairs Bureau investigations,
which would have the same impact on this litigation .
         Case1:20-cv-08924-CM
        Case  1:20-cv-08924-CM Document
                                Document2122 Filed
                                              Filed11/10/20
                                                    11/13/20 Page
                                                              Page4 4ofof4 4




cc:   Christopher Thomas Dunn               Corey Stoughton
      Molly Knopp Biklen                    Jennvine Wong
      Jessica Perry                         Legal Aid Society
      New York Civil Liberties Union        199 Water Street
      125 Broad Street, 17th floor          New York, New York 10036
      New York, New York 10004
